 
 
IV 
111th CONGRESS
1st Session
H. RES. 913 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2009 
Mr. Butterfield (for himself and Mr. Rogers of Michigan) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Recognizing and commending the American Speech-Language-Hearing Association on the 40th anniversary of the establishment of the Office of Multicultural Affairs. 
 
 
Whereas the American Speech-Language-Hearing Association (ASHA) represents over 135,000 Audiologists, Speech-Language Pathologists (SLPs), and Speech Language and Hearing Scientists in Health Care and Education; 
Whereas in 1969, the American Speech-Language-Hearing Association established the Office of Urban and Ethnic Affairs which later became the Office of Multicultural Affairs (OMA); 
Whereas the Office of Multicultural Affairs addresses cultural and linguistic diversity, issues related to professionals, students, and persons with communication disorders and differences; 
Whereas the Office of Multicultural Affairs has been instrumental in bringing attention to the health disparities associated with communication disorders, and addressing educational disproportionality across minority populations; 
Whereas the American Speech-Language-Hearing Association became the first recipient of the Minority Health Leadership Award from the United States Department of Health and Human Services’ Office of Minority Health in 2006 for its work through the Office of Multicultural Affairs; and 
Whereas 2009 also marks the 10th anniversary of American Speech-Language-Hearing Association’s Minority Student Leadership Program, an ASHA effort to create a pipeline for talented Audiology and SLP graduate students from underrepresented groups into leadership positions within their professions: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the 135,000 members and staff of the American Speech-Language-Hearing Association for advances made through the Office of Multicultural Affairs; and 
(2)recognizes the Office of Multicultural Affairs for their work on diversity and inclusion within the professions of Audiology and Speech-Language Pathology. 
 
